Title: To James Madison from Thomas Auldjo, 18 December 1806
From: Auldjo, Thomas
To: Madison, James



Sir
Cowes 18 Decemr. 1806

I embrace the opportunity of the Ship Kingston direct from hence to acknowledge reciept of your favor of 9 Jany last & of the Laws of the last Session of Congress Since that time.
I am sorry you had the trouble of writing about my Agent at Portsmouth; the fact was that Mr. Moyle who had the care of American Concerns there for Some years, had very unexpectedly an offer of the lucrative Situation of Broker to the Admirals Secretary & after he gave me notice of his acceptance of it, two or 3 weeks elapsed before I could find & settle a proper Successor.  Capt. Merryhew was brought into Portsmo. at that juncture & having had a violent quarrell at Sea with the Capt. of the Pluto m/w & being of a Warm disposition he took something amiss that Mr. Moyle Said without meaning to offend.  Messrs. Wm. Carver & Co a most respectable house neither Concerned for Men of War or Privateer’s have ever Since & Still continue the Agency at Portsmo.
The French Emperor has issued decrees of Blockade which cannot fail to embarrass trade very much.  As yet I do not hear of any particular steps being taken by this Govt. to Counteract these schemes of the French.
Wheat is 10/ Pr bushel of 60 pounds weight  Fine flour 60/ Pr Sack of 280 pounds  Markets Steady not expected to rise or fall much.  I remain with much respect Sir your obt hble Sert.

Thomas Auldjo

